              Case 1:19-cv-00983-SKO Document 19 Filed 06/16/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-CV-00983
     Gregory George Helm,                              )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from June 15, 2020 to July 15, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   REPLY . All other dates in the Court’s Scheduling Order shall be extended accordingly.
21
            This is Plaintiff’s third request for an extension of time, but first request for this task.
22
     Good cause exists for this request. As with most organizations, COVID-19 has taken a toll on
23
     the regular course of business within Counsel’s office. As a result of the various executive orders
24
     throughout Fresno County and the State of California, along with the recommendations for
25
     Social Distancing, Plaintiff’s Counsel is operating with very limited staff. The Office of
26
     Hearings Operations is still conducting telephonic hearings. As it is required to continue the
27
     normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
28



                                                   1
              Case 1:19-cv-00983-SKO Document 19 Filed 06/16/20 Page 2 of 3



 1   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 2   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 3   level of support. Additionally, Counsel requires that his staff self-quarantine when COVID-19
 4   symptoms appear, thus further reducing support necessary to timely and efficiently process the
 5   workload.
 6           Additionally, the week of 6/7/2020, Plaintiff’s Counsel has 15 administrative hearings, 1
 7   hearing preparation appointment with claimant, 10 Opening briefs, 1 Letter brief, and 3 Reply
 8   briefs. The week of 6/14/2020, Plaintiff’s Counsel had 21 administrative hearings, 12 hearing
 9   preparation appointments with claimant, 12 Opening briefs, and 1 Reply brief. Each of the
10   administrative hearings also requires administrative hearing briefs with a full summary of the
11   medical records and legal arguments.
12          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
13   and Court for any inconvenience this may cause.
14
15
                                            Respectfully submitted,
16
17   Dated: June 16, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

18
                                      By: /s/ Jonathan Omar Pena
19
                                         JONATHAN OMAR PENA
20                                       Attorneys for Plaintiff

21
22
     Dated: June 16, 2020                   MCGREGOR W. SCOTT
23                                          United States Attorney
                                            DEBORAH LEE STACHEL
24                                          Regional Chief Counsel, Region IX
25                                          Social Security Administration

26
                                      By: */s/ Marcelo N. Illarmo
27                                       Marcelo N. Illarmo
28                                       Special Assistant United States Attorney
                                         Attorneys for Defendant


                                                  2
                Case 1:19-cv-00983-SKO Document 19 Filed 06/16/20 Page 3 of 3


                                                  (*As authorized by email on June 16, 2020)
 1
 2
                                                          ORDER
 3
              Pursuant to the parties’ above stipulation, for good cause shown, Plaintiff shall file and
 4
     serve his reply brief by no later than July 15, 2020.1 No further extensions will be granted absent
 5
 6   extenuating circumstances.

 7
 8
     IT IS SO ORDERED.
 9
10   Dated:      June 16, 2020                                               /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       The Court notes that Plaintiff filed this stipulation one day after the deadline of June 15, 2020, passed. However,
     the Court finds excusable neglect under Rule 6(b) and will allow the untimely request.


                                                           3
